h i - department of the treasury internal_revenue_service washington d c uil date -oct a contact person identification_number telephone number tdollar_figure _ employer_identification_number z l i l i i i t n i t i i o i l l i e w a i n d n i m dear ‘ this is in response to a ruling_request dated date in which w parent of x is seeking certain rulings as more fully set forth below y is a voluntary employees’ beneficiary association veba established on c by x to provide sick accident and similar permissible benefits as described in sec_501 of the internal_revenue_code to x's marketing representatives and their dependents who are covered by a collective bargaining agreement effective on a between x and z y provides me - - 620kc90- current benefits to the marketing representatives and their dependents on a pay-as-you-go basis in addition a post-retirement reserve as set forth in sec_419a of the code was established as part of the veba to provide other post-employment benefits opeb to the marketing representatives and their dependents hereinafter the opeb reserve x's marketing representatives subsequently voted to terminate the collective bargaining agreement and effective on d the union ceased representing taxpayer's marketing representatives in connection with the termination of the collective bargaining agreement a transition_period was established during which active marketing representatives became associated with taxpayer's general insurance agencies and continued to market taxpayer's insurance products the transition_period ended on e in connection with the termination of the collective bargaining agreement it was agreed that all marketing representatives who retired on or after b and before e and their dependents hereinafter referred collectively as retired individuals would be covered under x’s fully insured medical plan for general insurance agencies plan as of e then active marketing representatives and their dependents will also be covered under the plan marketing representatives who had retired on or before f and their dependents would continue to receive their prescribed benefits under the veba their claims will be satisfied from the opeb reserve amounts which are part of the veba as to the retired individuals x proposes to utilize the amounts in the opeb reserve which is associated with such retired individuals to pay insurance premiums under the plan in order to provide such retired individuals with post-retirement benefits which are otherwise permitted under sec_501 of the code none of these opeb reserve amounts will be used for any purpose other than providing the retired individuals with permissible post- retirement benefits in this regard sec_4 of the veba trust document titled fund for exclusive benefit of veba members provides in pertinent part as follows notwithstanding anything to the contrary contained in this agreement or in any amendment thereto it shall be impossible for any part of the net_earnings of the trust fund to inure to the benefit of any private_shareholder_or_individual other than through the payment of benefits under the plan at no time shall any part of the trust fund other than such part as is required to pay expenses of the administration of the plan or the trust be used for or diverted to purposes other than the exclusive benefit of the veba members or for any purposes other than to provide benefits which may be afforded to veba members under sec_501 of the code except to the extent permitted by applicable law regulation or ruling in addition sec_3_3 of the veba trust document titled distribution upon termination provides as follows upon termination of the trust the trust fund shall be distributed in accordance with the terms of the plan as certified by the plan_administrator or absent provisions therein as the trustees may be instructed by the committee for the benefit of veba members under the plan as that committee deems fair and equitable provided however that neither the plan_administrator nor the committee shall direct that distributions be made in contravention of the provisions of sec_4 of this agreement or sec_501 of the code or any regulations issued thereunder tem sec_501 of the code provides for exemption from federal_income_tax of voluntary employees’ beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such associations or their dependents or designated beneficiaries if no part of the net_earnings of such associations inure other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-4 of the income_tax regulations provides in part that no part of the net_earnings of an employees’ association may inure to the benefit of any private_shareholder_or_individual other than through the payment of permissible benefits whether prohibited inurement has occurred is a question to be determined with regard to all of the facts and circumstances taking into account the guidelines set forth in this section sec_1_501_c_9_-4 of the regulations provides in part that it will not constitute prohibited inurement if on termination of a plan established by an employer and funded through an association described in sec_501 of the code any assets remaining in the association after satisfaction of all liabilities to existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance life sick accident or other_benefits pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees of the employer sec_419a of the code provides that except as otherwise provided in this subsection the account limit for any qualified_asset_account for any taxable_year is the amount reasonably and actuarially necessary to fund - a claims incurred but unpaid as of the close of such taxable_year for benefits referred to in subsection a and b administrative costs with respect to such claims sec_419a of the code provides that the account limit for any taxable_year may include a reserve funded over the working lives of the covered employees and actuarially determined on a level basis using assumptions that are reasonable in the aggregate as necessary for- a post-retirement medical benefits to be provided to covered employees determined on the basis of current medical costs or b post-retirement life_insurance benefits to be provided to covered employees sec_4976 of the code imposes an excise_tax on an employer equal to of any disqualified_benefit provided by an employer-maintained welfare_benefit_fund sec_4976 of the code provides that the term disqualified_benefit includes any portion of a welfare_benefit_fund reverting to the benefit of the employer the purpose of the opeb reserve is to provide post-retirement benefits as described in sec_419a to the members of the veba since union members who are participants in the veba voted to terminate their collective bargaining agreement the retired individuals who would have otherwise received post-retirement benefits under the veba will now receive their post-retirement benefits through x’s fully insured medical plan the use of a portion of the opeb reserve to pay insurance premiums to provide post-retirement benefits to retired individuals is a permissible veba payment thus the opeb reserve is being used for the purpose and for the individuals for which it was established and will therefore have no adverse impact on the veba's exempt status you have further represented and your trust document provides that no portion of the opeb reserve will be used for other than the payment of insurance premiums to provide opeb benefits otherwise permissible under sec_419a of the code such payments cannot be deemed a disqualified_benefit since there is no reversion to the employer within the meaning of sec_4976 based on the information submitted and the representations made therein we rule as follows the use of the amount of the opeb reserve held in the veba which pertains to marketing representatives who have retired on or after b and before e and their dependents to pay premiums under taxpayer’s fully insured medical plan in order to provide post-retirement benefits for such marketing representatives and their dependents is a permissible veba payment and shall not cause the veba to cease to be recognized exempt from tax under sec_501 of the code as we have previously discussed with you in the interest of sound tax_administration we are declining to rule on the issue of whether the use of the amounts in the opeb reserve held in the veba to pay insurance premiums under the plan in order to provide the retired marketing representatives with post-retirement medical benefits will result in the realization and recognition of gross_income to the taxpayer under sec_61 of the code please note however that if the proposed use of the veba assets does result in the realization and recognition of gross_income to the taxpayer under sec_61 the taxpayer would be entitled to an offsetting deduction under sec_419 for the qualified direct costs of providing welfare benefits to the retirees the use of that amount of the opeb reserve held in the veba which pertains to marketing representatives who have retired on or after b and before e and their dependents to pay premiums under taxpayer's fully insured medical plan in order to provide post-retirement benefits for such marketing representatives and their dependents will not constitute a reversion to the taxpayer under sec_4976 of the code no opinion is expressed in this ruling concerning whether the veba has ceased to be maintained pursuant to a collective bargaining agreement and if so the federal tax consequences if any to x wo - these rulings are directed only to the organization that requested them sec_6110 of the code provides that they may not be used or cited as precedent if you have any questions about these rulings please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed robert c harper jr robert c harper jr manager exempt_organizations technical group
